Title: To Alexander Hamilton from Lieutenant Colonel John Laurens, [5 December 1778]
From: Laurens, John
To: Hamilton, Alexander


[Philadelphia, December 5, 1778]
My Dear Hamilton:
You have seen, and by this time considered, General Lee’s infamous publication. I have collected some hints for an answer; but I do not think, either that I can rely upon my own knowledge of facts and style to answer him fully, or that it would be prudent to undertake it without counsel. An affair of this kind ought to be passed over in total silence, or answered in a masterly manner.
The ancient secretary is the Recueil of modern history and anecdotes, and will give them to us with candor, elegance, and perspicuity. The pen of Junius is in your hand; and I think you will, without difficulty, expose, in his defence, letters, and last production, such a tissue of falsehood and inconsistency, as will satisfy the world, and put him for ever to silence.
I think the affair will be definitively decided in Congress this day. He has found means to league himself with the old faction, and to gain a great many partisans.
Adieu, my dear boy. I shall set out for camp tomorrow.
John Laurens.
